Title: From Alexander Hamilton to James McHenry, 6 June 1799
From: Hamilton, Alexander
To: McHenry, James


New York June 6. 1799

I return Mr. Patterson’s letter. It is not my intention immediately to withdraw more than Cochran’s & Henry’s Companies. The other troops may remain on the insurgents scene. I should prefer their remaining together. Perhaps the vicinity of Easton may be the best single station. But I am not without apprehension that the Troops may be corrupted by remaining long in a disaffected scene. Is there no well affected spot in the neighbourhood of Easton where they may answer the end?
Yrs. Affecly.
A H
J. McHenry Esq

